DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/02/2022.
Claims 1-35 remain pending in the application with claims 12-35 are withdrawn from consideration in light of the Applicants’ election of claims 1-11 for examination.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11, in the reply filed on 02/02/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitnar (US 2016/0172510).
Addressing claims 1-3, Bitnar discloses a solar cell module (figs. 1-15), the module comprising:
	a first solar cell and a second solar cell, wherein the first solar cell and the second solar cell both include an upper surface (fig. 2), a lower surface (fig. 3) opposing the upper surface, at least one electrical contact located on the upper surface (152+153 in fig. 2 constitute the claimed at least one electrical contact located on the upper surface), and at least one electrical contact located on the lower surface (172+173 in fig. 3);
	at least one first interconnection wire 222 that is disposed on and extends across at least a portion of the upper surface of the first solar cell, wherein the at least one first interconnection wire 222 is in electrical contact with the at least one electrical contact on the upper surface of the first solar cell (fig. 2);
	at least one second interconnection wire 221 that is disposed on and extends across at least a portion of the lower surface of the second solar cell, wherein the at least one second interconnection wire 221 is in electrical contact with the at least with the at least one electrical contact on the lower surface of the second solar cell (fig. 3); and
	at least one cross-connect wire 223 (fig. 13) disposed between the first solar cell and the second solar cell, wherein the at least one cross-connect wire is in electrical contact with the at least one first interconnection wire and the at least one second interconnection wire (fig. 14).

Addressing claim 5, the limitation of current claim is drawn to the condition in which the solar cell module is subjected to that does not structurally differentiate the claimed module from that of the prior art.  Bitnar further discloses the cross-connect 223 are wire shaped elements or wire guides.  Bitnar also disclose the wire guides are made of copper [0126].  Therefore, the cross-connect 223 of Bitnar, as copper wire, has the flexibility that allows it to bend when subjected to temperature changes during the deployment of the solar cell module that reduces stresses applied to the first and second solar cells.

Addressing claims 6 and 9, Bitnar discloses in figs. 2-3 the electrical contacts on the upper and lower surfaces are at least one conductive finger and the solar cells are bifacial solar cells (Abstract).

Addressing claims 7-8, Bitnar discloses the at least one electrical contact on the lower surface of the solar cell is made of aluminum, which is the structural equivalence of the claimed conductive sheet and metal strip.

Addressing claims 10-11, please see fig. 15.

Claim(s) 1-3, 5-6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schaarschmidt et al. (US 2013/0152994).
Addressing claims 1-3, Schaarschmidt discloses a solar cell module (figs. 7-10g), the module comprising:
	a first solar cell 2 and a second solar cell 2, wherein the first and second solar cells both include an upper surface, a lower surface opposing the upper surface (fig. 7), at least one electrical contact 5 located on the upper surface, and at least one electrical contact located on the lower surface (figs. 7-10g and paragraph [0109] disclose that the wires 3.1 establishes the electrical contact between the lower surface of one solar to the upper surface of an adjacent solar cell; therefore, it is implicitly disclosed that the wires 3.1 establishes electrical contact with a conductor on the lower surface of the second solar cell that corresponds to the claimed at least one electrical contact);
	at least one first interconnection wire 3 that is disposed on and extends across at least a portion of the upper surface of the first solar cell, wherein the at least one first interconnection wire is in electrical contact with the at least one electrical contact on the upper surface of the first solar cell (fig. 8);
	at least one second interconnection wire 3.1 that is disposed on and extends across at least a portion of the lower surface of the second solar cell (figs. 7-8), wherein the at least one second interconnection wire is in electrical contact with the at least one electrical contact on the lower surface of the second solar cell (figs. 7-10g and paragraph [0109] disclose that the wires 3.1 establishes the electrical contact between the lower surface of one solar to the upper surface of an adjacent solar cell; therefore, it is implicitly disclosed that the wires 3.1 establishes electrical contact with a conductor on the lower surface of the second solar cell that corresponds to the claimed at least one electrical contact); and


Addressing claim 5, the limitation of current claim is drawn to the condition in which the solar cell module is subjected to that does not structurally differentiate the claimed module from that of the prior art.  Schaarschmidt discloses the cross-connect wires 4 are made of metallic wires [0048], which implicitly means that the cross-connect wires expands and contracts when subjected to the same thermal cycling process as those of current application that leads to the bending for reducing stresses applied to the first and second solar cells.

Addressing claim 6, in fig. 10, the strip conductors 5 of Schaarschmidt on the upper surface of the solar cells are the structural equivalence to the claimed at least one conductive finger.

Addressing claims 10-11, please see fig. 10g of Schaarschmidt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitnar (US 2016/0172510) in view of Storbeck et al. (US 2011/0265844).
Addressing claim 4, Bitnar discloses the first and second plurality of interconnection wires are offset to one another; however, Bitnar is silent regarding the claimed range of offset distance.

Storbeck discloses a solar cell module comprising offset first and second interconnection wires similarly to those of Bitnar; wherein, the distance between the offsetting wires are approximately between 1.5 m to 15 mm [0039] that encompasses the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Bitnar by performing routine experimentation with the distance between the offsetting first and second interconnection wires in the range disclosed by Storbeck in order to optimize the distance between the interconnection wires, the photoactive surface of the solar cells and obtaining the predictable result of interconnecting the solar cells in series.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaarschmidt et al. (US 2013/0152994) in view of Storbeck et al. (US 2011/0265844).
Addressing claim 4, Schaarschmidt discloses the first and second plurality of interconnection wires are offset to one another; however, Schaarschmidt is silent regarding the claimed range of offset distance.

Storbeck discloses a solar cell module comprising offset first and second interconnection wires similarly to those of Schaarschmidt; wherein, the distance between the offsetting wires are approximately between 1.5 m to 15 mm [0039] that encompasses the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Schaarschmidt by performing routine experimentation with the distance between the offsetting first and second interconnection wires in the range disclosed by Storbeck in order to optimize the distance between the interconnection wires, the photoactive surface of the solar cells and obtaining the predictable result of interconnecting the solar cells in series.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaarschmidt et al. (US 2013/0152994) in view of Baret et al. (US 2005/0000561).
Addressing claims 7-8, Schaarschmidt is silent regarding the limitation of current claims.

Baret discloses a solar cell module; wherein, the electrical contacts on the upper and lower surfaces of adjacent solar cells are connected via interconnection wires 12 and 13 similarly to those of Schaarschmidt (fig. 9).  Furthermore, the at least one electrical contact on the lower surface of the solar cell is a conductive sheet or a metal strip (aluminum layer, [0042]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell module of Schaarschmidt with the electrical contact on the lower surface in the form of a conductive metal sheet or strip disclosed by Baret in order to improve the performance of the solar cell by creating a rear field as well as reducing the risk of cell breakage (Baret, [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/10/2022